Citation Nr: 0910402	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  02-15 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for scars 
of the right shoulder and forearm, residuals of a shrapnel 
wound and razor wire lacerations.

2.  Entitlement to a compensable rating for a scar of the 
right thigh, residuals of a shrapnel wound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

By way of background, a July 2004 Board decision remanded the 
Veteran's claims for further development, and after 
completing the requested development, the RO readjudicated 
the claims, as reflected by an April 2008 rating decision and 
by supplemental statements of the case dated in April 2008 
and October 2008.  Because the full benefits sought by the 
Veteran remain denied, the claims have been returned to the 
Board.   


FINDINGS OF FACT

1.  The evidence fails to show that the Veteran's 
superficial, stable right shoulder and forearm scars are 
poorly nourished with repeated ulceration, are tender and 
painful on objective demonstration, cause limitation of 
motion, or cover an area exceeding 144 square inches.

2.  The evidence fails to show that any impairment of the 
musculocutaneous nerve (as a result of his residuals of shell 
fragment wound of his right forearm) is characterized by 
organic changes such as loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, which is at times 
excruciating.

3.  The evidence fails to show that the Veteran's 
superficial, stable right thigh scars are poorly nourished 
with repeated ulceration, are tender and painful on objective 
demonstration, cause limitation of motion, or cover an area 
exceeding 144 square inches.

4.  The evidence fails to show that any impairment of the 
obturator nerve (as a result of his residuals of shell 
fragment wound of his right thigh) is characterized by 
organic changes such as loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, which is at times 
excruciating.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
scars of the right shoulder and forearm, residuals of 
shrapnel wound, and razor wire lacerations have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.118, Diagnostic Codes 7803, 7804, 7805 (as in effect prior 
to August 30, 2002), 7801, 7802, 7803, 7804, 7805, 8617 
(2008).

2.  The criteria for a compensable rating for scars of the 
right thigh, residuals of shrapnel wound have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.118, Diagnostic Codes 7803, 7804, 7805 (as in effect prior 
to August 30, 2002), 7801, 7802, 7803, 7804, 7805, 8628 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were partially 
addressed in a February 2005 letter, which was sent after the 
Board remanded the Veteran's claim for further procedural and 
evidentiary development in July 2004.  The April 2008 
supplemental statement of the case explained the criteria for 
a increased disability rating per Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. Jan. 2008), and the Veteran's 
claim was subsequently readjudicated as reflected by an 
October 2008 supplemental statement of the case.  
Additionally, in his submitted statements and at his January 
2007 VA examination for scars, muscles, and peripheral 
nerves, the Veteran discussed his scar symptomatology.  
Likewise, the Veteran has been represented by a Service 
Organization throughout the claims process.  Under these 
circumstances, it is apparent that a reasonable person, such 
as the Veteran, would know what was necessary to substantiate 
his claim, such that the notice errors in this case are 
harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran was provided with two VA examinations for his scars 
and related symptoms, and the Board does not have notice of 
any relevant evidence which is available but has not been 
obtained.  Additionally, the Veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required. 

II. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran originally sought service connection for his 
scars resulting from his in-service injuries, namely shrapnel 
wounds of his right arm and thigh and lacerations from 
Concertina wire of his right shoulder and arm.  He is 
currently assigned a 10 percent disability rating for his 
right shoulder and forearm pursuant to the rating criteria 
for scars and neuritis of the musculocutaneous nerve, and he 
is assigned a noncompensable disability rating for the scars 
and shrapnel wounds of his right thigh pursuant to the rating 
criteria for scars and neuritis of the obturator nerve.  

At the time the Veteran filed his claim, 10 percent ratings 
were assigned for scars not affecting the head, face or neck 
that were superficial and poorly nourished, with repeated 
ulceration; or that were superficial, tender, and painful on 
objective demonstration.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 (2002).  Alternatively, scars could be 
assigned a rating based on the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).

During the course of the Veteran's appeal, the regulations 
for rating disabilities of the skin were revised effective 
August 30, 2002.  67 Fed. Reg. 49,596 (July 31, 2002).  Under 
the revised criteria, 10 percent ratings are assigned for 
scars, not affecting the head, face, or neck, that (1) are 
deep and cover an area exceeding 6 square inches (39 sq. cm.) 
(a deep scar is one associated with underlying soft tissue 
damage); (2) cause limited motion and cover an area exceeding 
6 square inches; (3) are superficial, do not cause limited 
motion, and cover an area of 144 square inches or greater (a 
superficial scar is one not associated with underlying soft 
tissue damage); (4) are superficial and unstable (an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar); or (5) are superficial and 
painful on examination.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805 (2008).  The rating 
criteria also directs that where, as here, scars are in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, they 
will be separately rated and combined.  

The Veteran's disabilities resulting from his shrapnel wounds 
and lacerations have also been evaluated pursuant to the 
rating criteria for neuritis, which is defined as the 
inflammation of a nerve, with pain and tenderness, anesthesia 
and paresthesiasis, paralysis, wasting, and disappearance of 
reflexes.  See Dorland's Illustrated Medical Dictionary 1282 
(31st ed. 2007).  38 C.F.R. § 4.123 provides that peripheral 
or cranial neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided to 
injury of the nerve involved, with a maximum equal to severe, 
incomplete paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by the organic 
changes referenced above will be that for moderate incomplete 
paralysis.

The criteria for evaluating paralysis of the musculocutaneous 
nerve are set forth at Diagnostic Code 8517.  Under that 
diagnostic code, 30 or 20 percent evaluations are assigned 
for complete paralysis involving weakness but not loss of 
flexion of elbow and supination of forearm.  Regardless of 
whether the major or minor extremities are involved, severe 
incomplete paralysis warrants assignment of 20 percent 
evaluations, moderate incomplete paralysis warrants 
assignment of 10 percent evaluations, and mild incomplete 
paralysis warrants assignment of noncompensable evaluations.  

The criteria for evaluating the severity of paralysis of the 
obturator nerve are set forth at Diagnostic Code 8528.  Under 
those criteria, a 10 percent disability rating is 
contemplated for severe to complete paralysis of the 
obturator nerve, and  noncompensable evaluations are 
contemplated for mild or moderate paralysis.

The Veteran underwent a VA examination of his muscles and 
scars in November 2001.  During the examination, the Veteran 
reported that shrapnel from an exploding grenade penetrated 
his right forearm and the medial aspect of his right thigh.  
The Veteran reported no symptoms from his injury at that 
time, adding that his symptoms of ulnar nerve dysfunction in 
his right arm were attributable to his recent use of crutches 
for a left ankle fracture.  The Veteran also reported 
sustaining lacerations to his right arm and shoulder after 
becoming entangled in razor wire while in service, but the 
Veteran reported no particular resulting symptoms.  A 
physical examination of the Veteran revealed two small healed 
scars on his right anterior forearm and a small scar on the 
medial aspect of his upper thigh, noting that the scars were 
well-healed and not tender.  The examiner noted diagnoses of 
shrapnel wounds to the right arm and leg with no residuals 
and a razor wire injury to the right arm and shoulder with no 
residuals.

In January 2007, the Veteran underwent a second VA 
examination to evaluate his scars, muscles, and peripheral 
nerves.  The Veteran reported that as a result of the scars 
from his shrapnel wounds, he experiences a sensation of 
numbness in the medial aspect of his forearm present most of 
the time and discomfort some of the time.  However, he 
reported no resulting significant difficulties with his right 
upper extremity when performing the activities of daily life.  
Also as a result of his shrapnel wound residuals, the Veteran 
reported some retained shrapnel in his right thigh and some 
sensation of numbness, but no weakness or other 
symptomatology.  The Veteran also reported no history of 
numbness or other complications as a result of his right 
shoulder and arm scars resulting from his razor wire injury.  
(The examiner noted that the Veteran had a history of a 
dysfunctional rotator cuff and related surgery, as well as 
cervical spine surgery.)

An examination of the Veteran's scars of his right shoulder 
and forearm revealed a two inch by one millimeter scar on the 
anterior aspect of the right shoulder, a one inch by one 
millimeter scar on the posterior aspect of the right forearm, 
three parallel scars measuring one inch by two millimeters on 
the anterior aspect of the right forearm, a one-inch round 
scar proximally medial to the three parallel scars, and a two 
inch by two millimeter scar running from the distal forearm 
to the proximal forearm.  (The examiner also noted that he or 
she was unable to see other scars on the shoulder and arm 
related to the Veteran's razor wire injuries due to some 
weather-related changes in the Veteran's skin.)  
Additionally, a one-inch round scar was present on the 
proximal medial aspect of the Veteran's thigh, which appeared 
healed and non-tender to palpitation.  Finally, there was no 
muscular atrophy or tissue loss present.  The examiner noted 
that the scars all exhibited some hypopigmentation and were 
stable and well-healed with no tenderness on palpitation or 
signs of adhesion.  

A neuromuscular examination of the Veteran's right upper 
extremity revealed decreased pinprick sensation present only 
laterally on the left forearm ulnar area.  The examiner also 
noted decreased pinprick sensation of the Veteran's right 
thigh scar.  Range of motion studies revealed normal results, 
with the exception of some decreased range of motion in the 
Veteran's right shoulder, which the examiner opined was 
attributable to the Veteran's shoulder surgery.  X-ray 
results revealed, in relevant part, a small enthesophyte 
(bone spur) of the right forearm and a small radiopaque 
density in the medial soft tissues of the right thigh.  In 
conclusion, the examiner opined that the decreased pinprick 
sensation of the Veteran's right forearm was secondary to 
shrapnel wounds of the cutaneous obturator nerve and that the 
decreased pinprick sensation of the Veteran's right thigh 
scar was secondary to shrapnel wounds of the medial 
antebrachial cutaneous nerve.

In his recently submitted statements, the Veteran contends 
that both of his disabilities warrant a higher rating 
pursuant to the rating criteria for his sensory disturbances.  
He reports that he has loss of grip in his right hand and 
constant pain and tingling of his right arm at night.  
Furthermore, the Veteran asserts that he experiences constant 
discomfort from his pants leg rubbing his shell fragment 
wound residual of his right thigh, as well as episodic pain 
triggered by sitting, twisting, squatting, and getting up 
frequently.

Scars of the Right Shoulder and Forearm, Residuals of Shell 
Fragment Wound, and Razor Wire Lacerations

The Veteran is currently assigned a 10 percent disability 
rating for his right shoulder and forearm scars, residuals of 
shell fragment wound, and razor wire lacerations pursuant to 
Diagnostic Code 7805 from the former rating criteria for 
scars, Diagnostic Code 7802 from the current rating criteria 
for scars, and Diagnostic Code 8617 from the current rating 
criteria for neuritis of the musculocutaneous nerve.   

Turning first to the rating criteria for scars in effect when 
the Veteran filed his claim, the Veteran's VA examinations 
failed to reveal that any of his scars are poorly nourished, 
with repeated ulceration, or are superficial, tender and 
painful.  The examiner noted that the Veteran's scars 
appeared well-healed and were superficial with no tenderness 
upon examination.  The examiner found no limitation of motion 
related to the Veteran's scars.  Accordingly, the medical 
evidence fails to establish that the Veteran is entitled to 
an increased disability rating under the any of the 
applicable former rating criteria for scars.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2002).

Turning next to the rating criteria for scars currently in 
effect, the medical evidence also fails to reflect that any 
of the Veteran's scars are deep (the examiner found them to 
be superficial, as noted above); cause limitation of motion 
(also outlined above); cover an area exceeding 144 square 
inches (the sum of the Veteran's scar measurements does not 
total 144 square inches); are unstable (the examiner found 
all of the Veteran's scars to be stable); or were painful 
upon examination (the examiner found all to exhibit no 
tenderness upon examination).  Accordingly, the medical 
evidence also fails to establish that the Veteran is entitled 
to an increased disability rating under the current rating 
criteria for scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2008).

The Veteran's sensory impairment due to the residuals of 
shell fragment wounds to his right shoulder and forearm is 
evaluated pursuant to Diagnostic Code 8617 for neuritis of 
the musculocutaneous nerve.  As outlined above, pursuant to 
38 C.F.R. § 4.123, the maximum rating assigned for neuritis 
not characterized by organic changes such as loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is the rating for moderate 
incomplete paralysis of the affected nerve, and moderate 
incomplete paralysis of the musculocutaneous nerve is 
assigned a 10 percent rating.  The Veteran's January 2007 VA 
examination report reflects the Veteran's reports numbness of 
that extremity, which was objectively demonstrated by 
decreased pinprick sensation.  The Veteran also reported some 
related discomfort at that time.  During the examination, the 
examiner found no evidence of muscular atrophy, weakness, or 
any other related complications from the Veteran's scars or 
shell fragment wound residuals.  Accordingly, the medical 
evidence does not reflect that the Veteran has experienced 
all of the requisite organic changes evidencing severe 
incomplete paralysis of the musculocutaneous nerve, entitling 
him to a higher disability rating.

Thus, the criteria for an increased rating have not been met 
under any of the applicable rating criteria, and therefore 
the Veteran's claim of entitlement to an increased rating for 
his right shoulder and forearm scars, residuals of shell 
fragment wounds, and razor wire lacerations is denied.

Scars of the Right Thigh and Residuals of Shell Fragment 
Wound

The Veteran is currently assigned a noncompensable disability 
rating for the scar and residuals of shell fragment wound of 
his right thigh pursuant to Diagnostic Code 7805 from the 
former rating criteria for scars, Diagnostic Code 7802 from 
the current rating criteria for scars, and Diagnostic Code 
8628 from the current rating criteria for neuritis of the 
obturator nerve.  

As discussed above, the medical evidence fails to reflect 
that any of the Veteran's scars, including the scar on his 
right thigh, meet the criteria for a compensable rating under 
either the former or current rating criteria for scars.  The 
scars are not poorly nourished, with repeated ulceration, or 
are tender and painful.  There also was no limitation of 
motion related to the scars, and the scars are not deep; 
cover an area exceeding 144 square inches; or unstable.  

With regard to the Veteran's sensory impairment due to his 
residuals of a shell fragment wound of the right thigh, the 
maximum rating assigned for neuritis not characterized by 
organic changes such as loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is the rating for moderate incomplete paralysis 
of the affected nerve, and moderate incomplete paralysis of 
the obturator nerve is assigned a noncompensable percent 
rating.  The Veteran has recently reported that his right 
thigh scars and shell fragment wound residuals cause him 
occasional flare-ups of pain and constant discomfort.  At his 
VA examination, objective findings of decreased pinprick 
sensation and numbness were noted; however, the examiner 
noted no muscular atrophy, and the Veteran reported no 
muscular weakness or other complications (including pain or 
discomfort) from his right thigh scar and shell fragment 
wound residuals at that time.  Accordingly, the medical 
evidence does not reflect that the Veteran has experienced 
all of the requisite organic changes evidencing severe 
incomplete paralysis of the obturator nerve, entitling him to 
a higher disability rating.

Thus, the criteria for an increased rating have not been met 
under any of the applicable rating criteria, and therefore 
the Veteran's claim of entitlement to a compensable rating 
for his scar and residuals of a shell fragment wound of his 
right thigh is denied.


ORDER

A rating in excess of 10 percent for scars of the right 
shoulder and forearm, residuals of a shrapnel wound, and 
razor wire lacerations is denied.

A compensable rating for a scar and residuals of a shrapnel 
wound of the right thigh is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


